Exhibit 10.1
 
2nd AMENDMENT TO STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE – NET


I.  PARTIES
 
THIS AMENDMENT TO STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE – NET
(“Amendment”) is executed at Los Angeles, California, on April 29th, 2013 by and
between SCIF PORTFOLIO II, LLC, a California limited liability company (the
“Lessor”) and Chromadex Inc., a California corporation (the “Lessee”) for the
property located at 10005 Muirlands Suite G, 1st and 2nd floor, and Suite K in
Irvine, California (hereinafter the “Original Premises”) approximately
12,686  square feet of office and warehouse as part of an approximately 50,670
square foot industrial building.


II.  RECITALS
 
Lessor and Lessee, being parties to that certain Lease and Addendum dated
December 19, 2006, and that certain 1st Amendment dated June 26, 2008 hereby
express their mutual desire and intent to expand the Original Premises and
extend the term of the Lease and amend by this writing the terms, covenants and
conditions contained in said Lease and Addendum. The terms, covenants and
conditions set forth herein are intended to and shall have the same force and
effect as if set forth at length in the body of the Lease and the Addendum. To
the extent that any provisions of this Amendment are inconsistent with any
provisions of the Lease and Addendum the provisions of this Amendment shall
superseded and control.


III.  AMENDMENTS


1.1  PARTIES shall hereafter provide as follows:


This Lease (“Lease”), dated for reference purposes only, April 25, 2013, is made
by and between SCIF PORTFOLIO II, LLC, a California limited liability company
(the “Lessor”) and Chromadex, Inc., a California corporation (the “Lessee”).


1.2a  PREMISES shall hereafter additionally provide as follows:


In addition to the Original Premises, there shall be added to the Lease
additional premises in the Project (“Expansion Premises”), which Expansion
Premises is that certain portion of the Project, including all improvements
therein either existing or to be provided by lessor, commonly known by the
street address of 10005 Muirlands Blvd., Suite L, Irvine, California, 92618, as
outline on Exhibit A attached hereto and generally described as approximately a
2,126 square foot space, which together with the Original Premises shall
constitute the expanded Premises (“Expanded Premises”). From and after the date
hereof the Expanded Premises shall be deemed to contain a total of 14,812 square
feet. For purposes of the Lease, all references in the Lease to Premises shall
be deemed to mean the Expanded Premises.


1.2b  PARKING shall hereafter additionally provide as follows:


In addition to the parking allocation of thirty-eight (38) unreserved parking
spaces for the Original Premises, the Expansion Premises shall be allocated six
(6) additional unreserved parking spaces so that the total of unreserved parking
spaces for the Expanded Premises is forty-four (44) unreserved parking spaces.
Four (4) of the forty-four (44) unreserved parking spaces, shall be deemed
reserved parking spaces and are situated immediately in front of Lessee’s main
entrance. Henceforth, Lessee shall have forty (40) unreserved parking spaces and
four (4) reserved parking spaces.
 
 
-1-

--------------------------------------------------------------------------------

 
 
1.3  TERM shall hereafter additionally provide as follows:


The term of this Lease shall be extended for seventy-seven (77) months
commencing on May 1, 2013 and expiring on September 30, 2019 hereinafter the
(“Extended Term”).


1.5  BASE RENT shall hereafter additionally provide as follows:
 

  Months 1 – 12   Monthly Base Rent (NNN)     May 1, 2013 – June 30, 2013  
Abated*     July 1, 2013 – December 31, 2013   $7,850.36     January 1, 2014 –
April 30, 2014   $15,996.96  

 
Lessee agrees to pay Lessor and lessor agrees to accept the above rent schedule
on a Triple Net basis as initial Base Rent for the Expansion Premises, payable
in advance on the first day of each month during the first year of the Term for
the Expansion Premises as set forth in 1.3 above. Adjustments to the Base Rent
for the Expansion Premises and the Original Premises shall be as set forth in
amendments to Addendum Paragraph 50.1 below.


*During the first two (2) months of rental abatement (May 1, 2013 – June 30,
2013), Lessee shall be responsible for its proportionate share of Operating
Expenses associated with the Premises. Current Operating Expenses are estimated
to be $0.25 per square foot, per month.


1.6  LESSEE’S SHARE OF COMMON AREA OPERATION EXPENSES shall hereafter
additionally provide as follows:


For the Expanded Premises (i.e., the Original Premises and the Expansion
Premises) Lessee’s Share of Operating Expenses shall be equal to twenty nine
point two-three percent (29.23%). Such pro-rata share shall be billed and
payable in estimated monthly installments and reconciled annually to actual
expenses.


50.1  RENT ADJUSTMENTS – FIXED RENTAL ADJUSTMENTS shall hereafter additionally
provide as follows:
 

  Months 13 – 77   Monthly Base Rent (NNN)    
May 1, 2014 - April 30, 2015
  $ 16,737.56    
May 1, 2015 - April 30, 2016
  $ 17,478.16    
May 1, 2016 - April 30, 2017
  $ 18,218.76    
May 1, 2017 - April 30, 2018
  $ 18,959.36    
May 1, 2018 - April 30, 2019
  $ 19,699.96    
May 1, 2019 - Sept. 30, 2019
  $ 20,440.56  



50.5 TENANT IMPROVEMENTS shall hereafter additionally provide as follows:


Lessee hereby accepts the Expansion Premises in their current “as is” condition
and agrees that Lessor shall not be required to provide any improvement work or
services related to the improvement of the Expansion Premises. Lessee shall
construct Lessee’s Tenant Improvements, which shall be deemed Alterations and
shall be constructed pursuant to the terms and conditions of Article 7.3 of the
Lease and in accordance with Expansion Space Plan to be prepared by Tenant,
subject to Landlord’s reasonable approval, and thereafter inserted as Exhibit
“E” to the Lease. Lessee shall pay all costs and expenses incurred in connection
with the design, permitting and construction of the Lessee’s Tenant
Improvements; provided, however, Lessor shall reimburse Lessee for up to thirty
thousand dollars ($30,000.00) of the actual cost of constructing Lessee’s Tenant
Improvement, which actual cost may include soft and hard costs (“Lessor’s
Allowance”), upon receipt of paid invoices for the design, permitting and
construction of Lessee’s Tenant Improvements, and mechanic lien releases
reasonably acceptable to Lessor and any other documentation reasonable requested
by Lessor. All such Lessee’s Tenant Improvement shall be completed to Lessor’s
“building standard.”
 
 
-2-

--------------------------------------------------------------------------------

 

 
Lessor shall, at its sole cost and expense, replace the roof over Expanded
Premises prior to October 15, 2013.


50.6  OPTION TO EXPAND shall hereafter additionally provide as follows:


Lessor shall provide Lessee a First Right of Offer on the continuous units M, N,
& O commonly known by the street address of 10005 Muirlands Blvd., Suite M,
Irvine, California, 92618, 10005 Muirlands Blvd., Suite N, Irvine, California,
92618, and 10005 Muirlands Blvd., Suite O, Irvine, California, 92618.


IV.  INCORPORATION


Except as modified herein, all other terms and conditions of the Lease, any
addendum, any amendment, or any other agreement between the parties above
described, as attached hereto, shall continue in full force and effect.


IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment to Lease, as
of the day and year first above written.
 

LESSOR:         LESSEE:                
SCIF PORTFOLIO II, LLC
A California limited liability company,
 
Chromadex, Inc.
    a California corporation
                 
By:
 
 
SCIF PARTNERS II, LLC,
a Delaware limited liability company,
Member and Manager
 
By:
 
 
/s/ Frank Jaksch
Name:  Frank Jaksch
Its:  CEO
                 
By:
 
 
Southern California Industrial Fund, LLC,
a California limited liability company,
Managing Member
                         
By:
 
 
The Magellan Group, LLC,
a Delaware limited liability company,
Managing Member
                           
By:
 
 
/s/ Martin Slusser
Martin Slusser
Its:  Managing Member 
                           
By:
 
 
/s/ Kevin Staley
Kevin Staley
Its:  Managing Member 
     